Case 4:20-cv-02687 Document 6 Filed on 08/26/20 in TXSD Page 1 of 1
                                                                             United States District Court
                                                                               Southern District of Texas

                                                                                  ENTERED
                                                                                August 26, 2020
                                                                               David J. Bradley, Clerk

                   0UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF TEXAS
                         HOUSTON DIVISION

       TAHER ABDELSALAM,    §             CIVIL ACTION NO.
                Plaintiff,  §             4:20-cv-02687
                            §
                            §
             vs.            §             JUDGE CHARLES ESKRIDGE
                            §
                            §
       I.Q. DATA            §
       INTERNATIONAL INC, §
                 Defendant. §

                                   ORDER

          The parties have provided notice of settlement of their
      dispute. Dkt 5.
          All claims against Defendant are DISMISSED WITH
      PREJUDICE.
          Plaintiff Taher Abdelsalam may move within sixty days to
      reinstate his claims against I.Q. Data International Inc if approval
      of documentation or condition precedent fails.


          Signed on August 26, 2020, at Houston, Texas.



                                    Hon. Charles Eskridge
                                    United States District Judge
